         Case 1:18-cv-03980-GBD Document 10 Filed 10/30/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EVE COSTOPOULOS,
                                                             Case No.: 1:18-cv-03980
                               Plaintiff,

                v.                                           NOTICE OF VOLUNTARY
                                                             DISMISSAL PURSUANT TO
 MARTIN SHKRELI,                                             FED. R. CIV. P. 41(a)

                               Defendant.



      PLEASE TAKE NOTICE, that Eve Costopoulos, by her Counsel, hereby voluntarily

dismisses the above-captioned action, with prejudice, pursuant to Rule 41(a) of the Federal Rules

of Civil Procedure. The dismissal is without costs to any party and this notice may be filed with

the Clerk of the Court without further notice.


Dated: New York, New York
       October 30, 2018

                                                 HACH ROSE SCHIRRIPA & CHEVERIE LLP

                                                 /s/ Daniel B. Rehns
                                                 Daniel B. Rehns
                                                 drehns@hrsclaw.com
                                                 112 Madison Avenue, 10th Floor
                                                 New York, New York 10016
                                                 Tel: (212) 213-8311
                                                 Fax: (212) 779-0028

                                                 Attorneys for the Plaintiff
         Case 1:18-cv-03980-GBD Document 10 Filed 10/30/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, Seth M. Pavsner, Esq., Counsel for Plaintiff, Eve Costopoulos, hereby certify that on

October 30, 2018, I filed a true and correct copy of the foregoing with the Clerk of the Court for

the United States District Court for the Southern District of New York via the Court’s ECF/CM

system, which automatically notifies all counsel of record in the above-captioned matter.



                                                            /s/ Seth M. Pavsner
                                                            Seth M. Pavsner
